Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on January 12, 2021, Mr. James T. Pechacek requested an extension of time for ONE MONTH and authorized the Director to charge Deposit Account No. 04-2223 the required fee of $ 220.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: line 4 of claim 3 is amended from “connected to a pressure sink.” to ---connected to the pressure sink.---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the recitation of a method for controlling the oil level in a differential gear comprising an oil reservoir which is flow connected to a pressure sink, in conjunction with the other limitations recited in claim 1, is neither disclosed nor suggested in the prior art of record.  The closest prior art is the combination of Reis et al, (7,878,304) and Kikuchi et al. (2014/0190428) which discloses a method for controlling the oil level in the differential gear, but fails to disclose that an oil reserve is flow connected to a pressure sink.  The oil reserve disclosed by Reis et al. is also the pressure sink, and thus would not be able to flow into itself.  Claims 3-5 and 14-17 are dependent upon claim 1 and are likewise allowed.  The reasons for allowance for claims 7, 8, and 20 was disclosed in a prior office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.R/Examiner, Art Unit 3654                                                                                                                                                                                                        
/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654